               Case 2:18-cv-00791-TC Document 9 Filed 11/26/18 Page 1 of 3




Kenneth B. Black (05588)
ken.black@stoel.com
Michael R. Menssen (15424)
michael.menssen@stoel.com
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131

Attorneys for Defendants PolarityTE, Inc.,
Denver Lough, Michael Beeghley, Willie C.
Bogan, Jeff Dyer, Steven Gorlin, Jon Mogford,
John Stetson and Edward Swanson

                           IN THE UNITED STATES DISTRICT COURT

                                        DISTRICT OF UTAH

HENRY MONTHER, derivatively on behalf of ORDER GRANTING STIPULATION
POLARITYTE, INC.,                        REGARDING STAY OF ACTION AND
                                         RELATED MATTERS
            Plaintiff,
                                         Case No. 2:18-cv-00791-TC
     v.
                                         The Honorable. Tena Campbell
DENVER LOUGH, MICHAEL BEEGHLEY,
WILLIE C. BOGAN, JEFF DYER, STEVEN
GORLIN, JON MOGFORD, JOHN
STETSON, and EDWARD SWANSON,

                   Defendants,

         and

POLARITYTE, INC.,

                   Nominal Defendant.




99281322.1 0068409-00001
              Case 2:18-cv-00791-TC Document 9 Filed 11/26/18 Page 2 of 3




         PURSUANT TO THE STIPULATION OF THE PARTIES, and good cause appearing:

         1.        Counsel for Defendants will accept service of the complaint in the above-

captioned action on behalf of each of the Defendants subject to the terms of this order.

         2.        The above-captioned action is hereby stayed, including all deadlines and hearings,

until the motion(s) to dismiss the Class Actions has/have been (i) denied in whole or in part; or

(ii) granted with prejudice, and any appeals pertaining to the motion(s) to dismiss have

concluded, or the time for seeking appellate review passed with no further action from the Class

Action parties.

         3.        Defendants shall promptly notify Plaintiff of any related derivative actions that

are filed against Defendants.

         4.        Plaintiff reserves the option to seek to terminate this stay if any related derivative

action is not stayed for a similar or longer duration by giving thirty (30) days’ notice in writing.

During the thirty (30) days following written notice, the Parties will confer in good faith

regarding a proposed schedule.

         5.        Notwithstanding the staying of the Action, Plaintiff may file an amended

complaint during the pendency of the stay. Defendants shall not be obligated to respond to the

current complaint or any subsequent complaint while the Action is stayed, and Defendants

reserve all rights with respect to any subsequent complaint.

         6.        By entering into this Stipulation, the Parties do not waive any rights not

specifically addressed herein. Defendants preserve all rights, objections, and defenses, and

Plaintiff preserves all rights and claims.




99281322.1 0068409-00001                             2
              Case 2:18-cv-00791-TC Document 9 Filed 11/26/18 Page 3 of 3




         7.        The Parties agree to meet and confer in good faith following any lifting of this

stay to submit a proposed scheduling order to the Court.

         IT IS SO ORDERED.

         Dated: November 26, 2018
                                                       The Honorable Tena Campbell
                                                       United States District Court Judge




99281322.1 0068409-00001                           3
